Citation Nr: 1447356	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  08-34 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial compensable rating for residuals of a left epididymectomy affecting the left testes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of  November 2007 and June 2008 rating decisions of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).

The November 2007 rating decision effectuated an October 2007 Board grant of service connection for chronic epididymitis (recharacterized as residuals of a left epididymectomy affecting the left testes) and assigned a noncompensable (0 percent) rating effective February 14, 2003.  The June 2008 rating decision continued a 50 percent rating assigned for PTSD.  

In September 2012, the Board remanded the case for further development, which has not been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additional evidence was received following the last supplemental statement of the case (SSOC).  As the Agency of Original Jurisdiction (AOJ) review of this evidence was waived by the Veteran in an October 2014 Informal Hearing Presentation, the Board may consider it in the first instance.  38 C.F.R. § 20.1304.

In the September 2012 Remand, the Board referred several claims, to include service connection for stroke with nerve damage, enlarged prostate, seizures, poor eyesight, breathing problems, leg pain and numbness, hypertension, and a back condition.  There is no indication that these issues have been adjudicated by the AOJ, and a January 2014 rating decision indicates that adjudication is still deferred.  Therefore, they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issue of entitlement to an initial compensable rating for residuals of a left epididymectomy affecting the left testes is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDING OF FACT

Throughout the appeal, PTSD has been manifested by symptoms resulting in occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A letter of April 2008 satisfied the duty to notify provisions.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in an April 2013 SSOC.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits for a psychiatric disorder from the Social Security Administration (SSA).  Also, the SSA has indicted that his records have been destroyed.  VA examinations were conducted in May 2008, November 2012, and October 2013; the record does not reflect that these examinations were inadequate for rating purposes.  The VA examinations are adequate as the examiners considered the Veteran's history and described the PTSD disability in sufficient detail so that the Board's decision is a fully informed one.  The Veteran has not contended, and the record does not show, that there has been a material change in his disability since he was last examined by VA in October 2013.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Factual Background & Analysis

VA treatment records from July 2006 to the present show the Veteran's PTSD primarily manifested with symptoms of depression, sleep impairment, nightmares, irritability, and social isolation. 

Mental status examinations and clinical assessments conducted during the appeal period reflect that the Veteran has generally displayed good or appropriate grooming and hygiene, although it was assessed as fair in an August 2007 VA treatment report.  His speech was usually described as normal.  His affect was variously described as constricted, blunted, restricted, broad, or flat.  His mood varied from mildly depressed to moderately depressed, and at times it was also described as stable and euthymic.  A treatment record in June 2012 shows the Veteran had a chronically mildly depressed mood, but he also experienced periods where he felt more severely depressed, hopeless, and helpless, along with poor concentration, appetite and sleep.  These periods could last months and he had passive suicidal ideations during these periods.  For example, treatment records dated in June and August 2010 reflect his mood was negative and hopeless; his mood was described as pessimistic in May, June, and September 2011.  

The evidence also shows the Veteran's judgment was variously recorded as intact, fair, and good.  Insight was typically found to be intact, although it was described as limited on a few occasions.  Thought content was mostly assessed as logical, goal-directed, normal and coherent.  No delusions were noted over the course of the appeal.  At times, the Veteran did endorse having some visual hallucinations, such as in August 2009 and October 2009 which he described as shadows or spots; but the record primarily shows that he denied hallucinations.  With respect to suicidal or homicidal ideations, some treatment records show he reported occasional passive thoughts of suicide, without a plan or intent.  However, the majority of the records show that he denied suicidal ideation.  The Veteran consistently denied homicidal ideations.

From a social standpoint, the Veteran consistently reported that his marriage was supportive and he had a good relationship with his wife.  He also endorsed having a good relationship with his immediate family, but during the course of the appeal, he reported withdrawal from family members and that he preferred to be alone.  He reported diminished interest in activities in April 2007.  A May 2011 treatment note shows he reported difficulty tolerating visits from his grandchildren and that he loves to be alone.  Medical records in 2013 indicated that he was depressed over the recent death of his wife in June 2013.  

GAF scores recorded in the VA treatment records from as low as 50, to as high as 65. 

VA records show the Veteran participated in a Partial Hospital Program (PHP) from April 2007 to May 2007 for treatment of depression, insomnia, loss of interest, and worry.  His treatment consisted of medication management and multimodal therapy.  On admission, he denied active suicidal or homicidal ideation.  The admitting mental status examination showed he was neatly dressed and groomed, with cooperative and appropriate behavior.  His affect was broad and his mood was anxious.  Speech was coherent and relevant.  No hallucinations/delusions were noted, but he did report seeing spots.  No active thought disorder or suicidal or violent ideation was noted.  Insight was present, judgment was intact and his memory was fair.  A GAF of 60 was assigned.  The May 2007 discharge notes indicate that the Veteran met treatment goals and his participation and mood increased during his stay in the PHP.  A mental status examination shows he had a stable mood, but had continued sleep problems.  No suicidal or homicidal ideation was reported.  The Axis I diagnosis at discharge was major depression recurrent without psychotic features and chronic PTSD.

On VA examination in May 2008, the Veteran reported heightened hypervigilance at night.  He could hear sounds his wife could not hear.  He denied any other symptoms of auditory or visual delusions or hallucinations.  No delusional thinking was observed or reported.  The Veteran admitted to prior suicidal thoughts, but none for years.  He described his mood as 'alright.'  He preferred to isolate himself, but indicated that he would visit his sister.  He denied significant symptoms of anxiety, agitation, or despondence.  He reported sleep impairment and also nightmares that occurred once a month.  On mental status examination, the Veteran was alert and oriented.  He provided coherent and goal-directed responses throughout the interview.  No difficulties in cognitive thinking were noted and he displayed intact memory.  His GAF score was 63.

In a November 2011 report, a private psychiatrist indicated that upon evaluation the Veteran complained of being less active and depressed, helpless, and hopeless.  He also reported that he did not talk on the phone or speak to anyone anymore.  He also reported nightmares.  The psychiatrist indicated that a self-depression test revealed the Veteran to have significant depression.  A GAF score of 45-55 was provided.

In a November 2012 report, a different private psychiatrist noted that he had seen the Veteran after his house had burned down in August 2011.  When seen in October 2012, the Veteran was still under stress about his living situation and depressed about the fire.  He also reported sleep impairment.  On mental status examination, the Veteran had appropriate hygiene and was fully oriented.  Speech was normal.  Mood was anxious, irritable and depressed; affect was constricted.  Impulse control, judgment, and insight were fair.  Thought process was logical.  A GAF of 45 was assigned.

At a VA examination in November 2012, the Veteran was noted to have been married for 35 years and was happy with his wife.  He indicated that he could only tolerate his grandchildren for a few hours once a month because he did not like the noise they made and did not like them touching everything.  He was reportedly sleeping well with current medications.  He was pleasant and cooperative.  His thoughts were clear and goal-directed.  His mood was euthymic and his affect had normal range.  His memory was good and he was oriented to person time and place.  No auditory or visual hallucinations were noted and no suicidal or homicidal ideations or plans were reported.  He denied anxiety or panic attacks.  The examiner also noted that his hygiene was very good and he was well dressed.  The examiner indicated that the Veteran endorsed obsessional rituals which interfere with routine activities, but did not elaborate.

The examiner commented that the Veteran was doing better after years of outpatient psychotherapy, psychiatric medications, PTSD groups, and anger management classes.  It was also noted that the Veteran had not drank alcohol in years.  He was being seen by a psychiatrist every two months for medication management, and his symptoms were well-managed with the current medication and psychiatry appointments.  He enjoyed his family, helped around the house and exercised.  His biggest concern was his long term health since he had a stroke in the past.  The examiner determined that the Veteran's PTSD was manifested by occupational and social impairment due to mild or transient symptoms which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner indicated that the Veteran's PTSD symptoms did not cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  A GAF of 80 was assigned.

At a VA examination in October 2013, a VA examiner noted that the Veteran's wife of 37 years had died in June 2013.  The Veteran currently lived with his granddaughter and they had a good relationship.  He also had two granddaughters, one of whom handles his finances.  He talked to his sister every day.  He also reportedly had a friend, who is a veteran, who visited daily.  He indicated that he was not ready to go out socially yet.  

The examiner noted the Veteran's PTSD symptoms were anxiety and avoidance.  She also indicated that the Veteran had a depressive disorder, not otherwise specified, with symptoms of sleep impairment, appetite, energy changes, low motivation, and depressed mood.  The examiner reported that the Veteran's current symptoms of sleep and appetite disturbance, low energy, social withdrawal, intermittent hopelessness, depression were not due to PTSD, but due to grief reaction from his wife's death.

The examiner also indicated that the PTSD was best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner explained that the Veteran's social and occupational decline due to grief was temporary and unrelated to PTSD.  His PTSD, on the other hand, caused only a mild decrease in productive efficiency and social functioning.  The examiner further explained that, overall, the Veteran's PTSD was unchanged from his last exam and his functional impairments were minimal, according to the clinical impression in current examination and review of records.  His GAF score was 60, but the examiner indicated that the change in GAF from the last exam was due to grief reaction; the PTSD is stable.

In an April 2013 report, a private psychiatrist indicated that the Veteran was not comfortable around people and was leery of new places.  He also reported social isolation, feeling ambivalent about life, and sleep impairment.  He stated that he no longer contacted his siblings, but he did maintain phone contact with a friend.  The mental status examination findings were very similar to the November 2012 findings and no suicidal ideation was reported.  The GAF was 45.

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board must also fully consider the lay assertions of record.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Also, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7. 

Under the General Rating Formula for Mental Disorders, Diagnostic Code 9411, the criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

The criteria for the next higher rating, 70 percent, are occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

The criteria for the next higher rating, 100 percent, are total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). 

According to DSM-IV, GAF scores ranging between 61 and 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  

GAF scores between 51 and 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

GAF scores between 41 and 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.

The clinical findings reflect that throughout the appeal, the Veteran's PTSD primarily manifested with symptoms of sleep impairment, difficulty with concentration, irritability, depression, social isolation, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  These PTSD symptoms are accounted for in a disability rating of 50 percent and all of these symptoms resulted in no more than a moderate degree of social and occupational impairment.  

The cumulative findings do not reflect occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood which would indicate disability of even greater severity.  

There is no evidence to suggest that the Veteran had any homicidal ideation, disorientation, neglect of hygiene, or an inability to establish and maintain effective relationships during this period.  He denied homicidal ideation on every assessment, and he was found alert and oriented on nearly every assessment.  Also, while VA and private treatment records show that he had near-continuous depression, there is no indication that it affected his ability to function independently, appropriately, or effectively.  

The Veteran also was able to maintain a good relationship with his wife until her passing, and the record often indicated that she was his support system.  The Veteran was able to maintain a relationship with other immediate family members and his grandchildren, although the noise from the grandchildren bothered him.  While he no longer initiates contact with at least two of his siblings, he does maintain contact with one friend.  Thus, he is not unable to establish and maintain effective relationships.  

The Board acknowledges that there was evidence of passive suicidal ideation during the course of the appeal, and the November 2012 VA examiner noted the Veteran endorsed the presence of obsessional rituals which interfere with routine activities.  These are symptoms of the criteria for a 70 percent.  However, it is not the type of symptoms (i.e. suicidal ideation and obsessional rituals) that is dispositive of whether the criteria for the next higher rating have been met.  Rather, it is the effect of the symptoms that is determinative.  Stated another way, the presence of occasional passive suicidal ideation or obsessional rituals does not equate to the criteria for a 70 percent rating, rather it is the effect or degree of impairment in occupational and social functioning that needs to be determined.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  

The evidence does not establish that the Veteran's occasional passive suicidal ideations caused impairment in his occupational and social functioning beyond that contemplated by a 50 percent rating.  The Veteran denied having actual suicidal intent or plans on every evaluation and the reports of passive suicidal ideation were only noted on occasion.  Also, despite the Veteran's self-endorsement of obsessional rituals, there is no indication from the records that it actually causes any impairment in his occupational and social functioning and, it was only noted on one instance.  The VA examiner at the examinations in November 2012 and November 2013 has indicated that the Veteran's symptoms, and specifically the self-endorsed obsessional rituals, do not cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

The GAF scores in the range of 45 to 80 are indicative of serious to mild difficulty in social and occupational functioning.  While the treatment records do show GAF scores as low as 45 to 50, the low GAF scores alone, are not determinative of whether the criteria for the next higher rating have been met.  It is also significant that the majority of the Veteran's GAF scores throughout the appeal were above 50, which is indicative of moderate symptoms and consistent with a 50 percent rating.  Also, the private psychiatrists that assigned GAF scores of 45 (which are indicative of serious symptoms) did not discuss the overall effect of the Veteran's PTSD on his social and occupational functioning in the context of the low GAF scores.  In contrast, the VA examiner at the examinations in November 2012 and November 2013 opined that the Veteran's PTSD symptoms cause only mild functional impairment overall.  Considering the overall effect of the Veteran's psychiatric symptoms on his occupational and social impairment, the disability picture presented does not more nearly approximate or equate to occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  

Finally, persistent hallucinations are a symptom in the criteria for a 100 percent rating.  The Board acknowledges that the Veteran reported hallucinations at time wherein he saw spots or shadows.  However, these hallucinations were not shown to be persistent and, even when considered in conjunction with the Veteran's other psychiatric symptoms, they are not shown to have caused total occupational and social impairment.

In light of the guidance in Mauerhan and Vazquez-Claudio, the Board has not rated the Veteran's PTSD by mere rote and concrete application of the aforementioned examples listed in the rating schedule to the facts of the present case, but rather based on consideration of the Veteran's social and occupational impairment in view of the entirety of the relevant evidence.  Considering the overall effect of the psychiatric symptoms on the Veteran's occupational and social impairment, the disability picture presented does not more nearly approximate or equate to occupational and social impairment with deficiencies in most areas.

The preponderance of the evidence is against the claim for an increased rating; there is no doubt to be resolved; and a rating in excess of 50 percent is not warranted.

The evidence shows that the Veteran's service-connected PTSD primarily results in sleep impairment, difficulty with concentration, irritability, depression, social isolation, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships; the rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule.  This is particularly so given that the rating criteria include non-exhaustive lists of symptoms and focus on the overall impairment level of symptoms.  Thus, the assigned schedular evaluation for the service-connected PTSD disability is adequate and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

The Veteran is already in receipt of a TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A rating in excess of 50 percent for PTSD is denied.


REMAND

In a September 2012 Remand, the Board instructed the RO to readjudicate the claim for an increased rating for the service-connected left epididymectomy affecting the left testes after it had adjudicated a referred claim for service connection for hypertension.  The referred claim for service connection for hypertension has not been adjudicated, but the RO has readjudicated the increased rating claim for left epididymectomy affecting the left testes, contrary to the Board's instructions.   

The Board explained that the rating criteria used to evaluate the Veteran's service-connected residuals of a left epididymectomy (i.e. 38 C.F.R. § 4.115b, Diagnostic Code 7525) indicate that the Veteran's condition is to be rated as a urinary tract infection.  The rating criteria for urinary tract infection provide that poor renal function is to be rated as renal dysfunction.  The criteria for renal dysfunction contemplate whether the Veteran has hypertension.  38 C.F.R. § 4.115.

At a VA examination in November 2012, an examiner determined that the Veteran does have poor renal function, but it is caused by the Veteran's hypertension, not his service-connected residuals of a left epididymectomy.

Thirty-eight C.F.R. § 4.115, addresses nephritis that originates from hypertension and provides that "separate ratings are not to be assigned for disability from disease of the heart and any form of nephritis on account of the close interrelationships of cardiovascular disabilities."  In addition, according to the provisions of 38 C.F.R. § 4.115a, diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  Only the predominant area of dysfunction is considered for rating purposes.

The increased rating claim is inextricably intertwined with the claim for service connection for hypertension that is being referred for adjudication, and a decision by the Board on the Veteran's increased rating claim would, at this point, be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the referred claim for service connection for hypertension. 

2.  After the referred claim for service connection for hypertension has been adjudicated, readjudicate the claim for an increased rating for the service-connected residuals of a left epididymectomy.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


